ORDER

PER CURIAM.
Carl D. Franks (Appellant) appeals from the motion court’s denial of his Rule 24.0351 motion for postconviction relief. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in denying Appellant’s Rule 24.035 motion as untimely. An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2004, unless otherwise indicated.